The opinion of the court was delivered by
Breaux, J.
In this suit defendant and appellee moves to dismiss 'plaintiff’s appeal upon the ground that the matter in controversy does .not exceed two thousand dollars. He annexes, as part of the motion to dismiss, extracts from the assessment rolls of Tangipahoa Parish, and .an act of sale from the plaintiff to J. H. Wands, bearing the date of February, 1900. The extracts from the assessment rolls, and the act of sale, can not be considered as before us as part of the evidence to be •considered in deciding this motion, not having been offered1 in evidence in the court below. It is too well settled to admit of discussion, that no new evidence which should have been offered in a trial below will be considered on appeal.
Now, as relates to the value of the property, as shown by the evidence that is before us, we find that plaintiff and defendant questioned the witnesses at some length on the same. The views of the witnesses are conflicting, some testifying that it is worth considerably more than two thousand dollars and others that it is worth less. Defendant, by whom the motion to dismiss the appeal was filed, alleges in his answer that the property in contest is worth two thousand dollars. Three of the witnesses for plaintiff placed the value at more than that sum, while there is testimony of several witnesses that it is less. The preponderance of proof in matter of value of the property is decidedly in favor of plaintiff and appellant.
*2031The property in contest, as relates to jurisdiction, being valued at more than two thousand dollars by a number of witnesses, the motion to dismiss is denied.